                Case 4:19-cv-00892-HSG Document 139 Filed 05/21/19 Page 1KRISTIN
 DOUGLAS N. LETTER
                                                                          of 2 A. SHAPIRO
    GENERAL COUNSEL                                                                         ASSISTANT GENERAL COUNSEL

 TODD B. TATELMAN                  U.S. HOUSE OF REPRESENTATIVES                             BROOKS M. HANNER
 DEPUTY GENERAL COUNSEL                                                                     ASSISTANT GENERAL COUNSEL
                                    OFFICE OF GENERAL COUNSEL
   MEGAN BARBERO                            219 CANNON HOUSE OFFICE BUILDING                   SARAH E. CLOUSE
ASSOCIATE GENERAL COUNSEL
                                                 WASHINGTON, DC 20515-6532                          ATTORNEY

  JOSEPHINE MORSE                                      (202) 225-9700
ASSOCIATE GENERAL COUNSEL                           FAX: (202) 226-1360



                                                    May 21, 2019

     VIA CM/ECF

     Hon. Haywood S. Gilliam, Jr.
     United States District Judge
     Ronald V. Dellums Federal Building
       & United States Courthouse
     1301 Clay Street
     Oakland, CA 94612

              Re:         California et al. v. Trump et al. (Case No. 19-872) & Sierra Club et al. v. Trump
                          et al. (Case No. 19-892)

     Dear Judge Gilliam:

             I write on behalf of the U.S. House of Representatives with regard to a question posed by
     the Court at the May 17, 2019, hearing in the above-captioned cases. At the hearing, the Court
     noted that in House v. Mnuchin et al. (D.D.C. Case No. 19-969), the House’s preliminary
     injunction application stated that “[b]ased on information provided to Congress by the
     Administration, it appears that [U.S. Customs & Border Protection (CBP)] has constructed less
     than 1 mile of fencing” with the $1.571 billion that Congress appropriated for such construction
     for fiscal year 2018. House Mot. for Prelim. Inj. at 6; see also Tr. at 16. The Court asked
     whether there was “a public record” citation for this proposition or whether the House could
     explain the basis for the proposition. Tr. at 16. Undersigned counsel promised to “check on that
     and get the specific reference for [the Court].” Id. at 17.

             To the House’s knowledge, there is no public record citation for the proposition. The
     House’s representation was “[b]ased on information provided to Congress by the
     Administration” on the status of its construction efforts as of February 28, 2019. House Mot. for
     Prelim. Inj. at 6. The Administration recently provided updated information to Congress on the
     status of its efforts as of April 30, 2019. Based on that updated information, it appears that CBP
     has now constructed 1.7 miles of fencing with its fiscal year 2018 funding.


                                                        Respectfully submitted,
       Case 4:19-cv-00892-HSG Document 139 Filed 05/21/19 Page 2 of 2



                                          /s/ Douglas N. Letter
                                          DOUGLAS N. LETTER (D.C. Bar No. 2533492)
                                              General Counsel
                                          TODD B. TATELMAN (VA Bar No. 66008)
                                              Deputy General Counsel
                                          MEGAN BARBERO (MA Bar No. 668854)
                                              Associate General Counsel
                                          JOSEPHINE MORSE (D.C. Bar No. 1531317)
                                              Associate General Counsel
                                          KRISTIN A. SHAPIRO (D.C. Bar No. 1007010)
                                              Assistant General Counsel
                                          BROOKS M. HANNER (D.C. Bar No. 1005346)
                                              Assistant General Counsel

                                          OFFICE OF GENERAL COUNSEL
                                          U.S. HOUSE OF REPRESENTATIVES
                                          219 Cannon House Office Building
                                          Washington, D.C. 20515
                                          Telephone: (202) 225-9700
                                          douglas.letter@mail.house.gov

                                          Counsel for Plaintiff the United States House of
                                             Representatives
May 21, 2019




cc:   All counsel who have appeared in this case (via ECF)
